Exhibit 3.2 CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF Gold Swap Inc Under Section 805 or the Business Corporation Law FIRST: The name of the corporation is: Gold Swap Inc Ifthe name of the corporation has been changed. the name under which it was formed is: SECOND: The certificate of incorporation was riled by the Department of State on: July 13, 2010 THIRD: The amendment effected by this certificate of amendment is as follows: Paragraph 4 of the certificate of incorporation relating to the capital stocks of the corporation is hereby being amended. 1.Currently there are two hundred common shares, unissued, with no par-value authorized, which are to be replaced with a total of 100,01)0.000 shares with a par value of $0.0001 common stock. The rate of change is 1 for 500.000 shares. 2.The company is also adding 5,000,000 blank check preferred stock with it par value of $0.0001. 3. The entire paragraph is hereby amended to read as follows: "FOURTH: The total number of shares which the corporation shall have authority to issue is 100,000,000 shares of common stock, par value $0.0001 and 5.000.000 blank cheek preferred stock. par value $0.0001." FOURTH: The certificate of amendment was authorized by: xThe vote of the board of directors followed by the approval of the incorporator. There are no shareholders or subscribers of shares. /s/Danielle Cohen Danielle Cohen, Authorized Person CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF Gold Swap Inc Under Section 805 or the Business Corporation Law Filed by: Vcorp Services, LLC 20 Robert Pitt Drive, Suite 214 Monsey. New York 10952 Cust. Rel.#303902 DRAWDOWN ACCOUNT #HD
